Citation Nr: 1629936	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  13-08 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, anxiety disorder, depression and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran, Veteran's father


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to July 1986.

This matter is on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal is currently with the RO in Portland, Oregon.   

The Veteran testified before the undersigned Veterans Law Judge in April 2016.  A transcript of the hearing is of record.

While the Veteran has submitted additional evidence since the most recent adjudicative decisions, he waived his right to initial review of this evidence by the RO.  Therefore, review of the claim at the point would not result in any prejudice to the Veteran.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  The Veteran does not have a valid diagnosis of PTSD that could be associated to a corroborated stressor event.  

2.  An acquired psychiatric disorder other than PTSD was not shown in service or for many years thereafter, and is unrelated to active duty service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, anxiety disorder, depression and PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is claiming entitlement to service connection for an acquired psychiatric disorder, which he has characterized at different times as bipolar disorder, anxiety disorder, depression and PTSD.  He specifically recalled an incident where he was involved in an altercation at an enlisted club after a man inappropriately touched his spouse.  He noted another occasion where he indicated was unfairly separated from his Navy training school due to his alcoholism.  He also recalled being assaulted by three black men while in the Navy, which he believes was racially motivated.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014 & Supp. 2015).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

An alternative method of establishing service incurrence and relationship to service is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease.  While psychoses, such as schizophrenia (which has never been alleged here), are qualifying chronic diseases, other psychiatric disorders are not.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are also subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of the disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).

In order to establish service connection for PTSD, there must be a medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R.  § 3.304(f) (2015).  A diagnosis of PTSD must meet the requirements of the American Psychiatric Association's Diagnostic and Statistical Manual on Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2015).

Under the DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1) (2015).

Where VA determines that the Veteran did not engage in combat with the enemy or that the Veteran engaged in combat with the enemy but the claimed stressor is unrelated to the combat, the Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2014 & Supp. 2015); 38 C.F.R. § 3.304(d), (f) (2015); West v. Brown, 7 Vet. App. 70 (1994).

However, claims of PTSD based on a personal assault in service may be corroborated from sources other than the Veteran's service records, to include records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2015).  

As an initial matter, it is unclear whether PTSD is an appropriate diagnosis.  In this regard, the Veteran's VA treatment records include a few occasions where he has been diagnosed with PTSD.  However, such diagnoses appear conclusory in nature, and are typically not associated with a particular stressor event.  In particular, in an August 2015 assessment, he was diagnosed with PTSD that was seen to be resulting from events involving actual or threatened death and serious injury.  However, the attending psychiatrist did not associate this diagnosis with any specific stressor.  

In contrast, when he underwent a VA psychiatric examination in April 2014, the Veteran recalled that he was "harassed" by others in the Navy due to his small size, and that he was "beat up" when he was placed in a transition unit prior to his leaving the military.  However, after a thorough evaluation, the examiner determined that the evidence failed to substantiate a diagnosis of PTSD.  Specifically, the examiner found that the Veteran had difficulty conveying his stressor history, as he "would jump from one incident to another" that were "years earlier or later in time."  

When presented with conflicting evidence, it is the Board's responsibility to weigh the probative value of the medical evidence against the VA examiner's opinions and conclusions.  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App 171 (1991).

Here, the Board is inclined to agree with the findings of the VA examiner that a diagnosis of PTSD is not warranted based on the best evidence.  First, the Board agrees with the observations made by the VA examiner that the Veteran's stressors have changed over time, which weighs against a diagnosis of PTSD.  Moreover, the United States Court of Appeals for the Federal Circuit has recognized the unique probative value of opinions provided by VA psychiatric examiners in the context of PTSD examinations for a number of reasons: (1) VA practitioners are given specific instruction on how to conduct PTSD examinations, including guidance materials and a certification process.  (2) The VA reviews the quality of its practitioners' examinations, including taking steps to address identifiable problems with feedback and training.  (3) The VA provides VA associated practitioners with the veterans' claims folders in connection with all mental-disorder examinations, including PTSD examinations, who are instructed that a PTSD diagnosis cannot occur without a review of the folder.  (4) The VA noted that limiting the rule to VA associated practitioners, accompanied by periodic review of these examinations, would ensure standardization and consistency.  Nat'l Org. of Veterans' Advocates, Inc. v. Sec. Of Veterans Affairs, 669 F.3d 1340 (Fed. Cir. 2012) (citing 75 Fed. Reg. 39,843, 39,847-48 (July 13, 2010)).

Considering the evidence, the Board concludes that PTSD has not been clinically diagnosed pursuant to the criteria of DSM-IV by a mental health professional.  As PSTD is not currently shown, service connection for PTSD cannot be granted.  Sanchez-Benitez v. West, 25 F.3d 1356 (Fed. Cir. 2001).  While there are diagnoses of PTSD of record, and the Board does not ignore the evidence that supports this case, the best evidence provides evidence against the medical finding that the Veteran has PTSD.

Simply stated, the best evidence, but by no means all evidence, providers evidence against the claim that the Veteran has PTSD. 

Additionally, even if the Board were to accept that a diagnosis of PTSD was clinically shown, service connection would still not be warranted, as none of the stressors the Veteran has mentioned could reasonably be verified.  Specifically, while he claimed that he witnessed his wife being touched inappropriately, there is no realistic way to establish that this event actually happened, let alone whether it could serve as a basis for a PTSD diagnosis.  Similarly, while he has asserted that he was assaulted by other sailors, there is simply insufficient evidence to indicate that such an incident occurred.  Namely, there is no record of it in his personnel records, nor are there any other types of indicators that such an incident otherwise occurred. 

Next, while service connection for PTSD is not warranted, the Board has also considered whether any other current psychiatric disability is related to service.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for service connection for a psychiatric disability encompasses all psychiatric disabilities that may reasonably be encompassed by evidence of record).  In this regard, the Board notes that the Veteran has been at different times diagnosed with depression, anxiety and bipolar disorder.  

The Board determines that service connection is not warranted for any other acquired psychiatric disorder, based on the evidence of record.  First, the service treatment records are remarkable for the fact that the Veteran had severe alcoholism during this service, and that it appears to have been the primary reason for his early release from active duty service.  However, service connection for a disorder resulting from the abuse of alcohol is specifically prohibited by law.  38 U.S.C.A. § 1110 (West 2014 & Supp. 2015).

While it is true that alcoholism may serve as a symptom of an underlying psychiatric disorder in some cases, it does not appear so here, as the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an acquired psychiatric disorder while in service.  Of particular note, a separation physical examination in July 1986 did not observe any psychiatric symptoms.  Indeed, when he was evaluated for his alcoholism in December 1985, antianxiety medication was "distinctly contraindicated" which, in the Board's view, indicates a specific absence of underlying psychiatric pathology.  

In fact, the post-service evidence does not reflect symptoms related to an acquired psychiatric disorder until March 1996, where he was diagnosed with antisocial behavior and anger management difficulty.  The Board emphasizes that this first indication of psychiatric symptoms is approximately nine years after he left active duty.  As such, a continuity of symptoms is not shown based on the clinical evidence.  

The Board notes that the Veteran has complained of long-standing psychiatric symptoms.  In this regard, the Veteran is not competent to discuss the nature of a psychiatric disorder, as he is not competent as a lay person to diagnose such a disorder.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007). Nevertheless, he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not accurate.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Specifically, the Board relies on the observations of the VA examiner in April 2014 that the Veteran is a poor historian.  

Specifically, he stated that he was incarcerated after service, but could not provide the reason why.  The examiner also observed that the Veteran has an underlying personality disorder that "skews his reporting and thinking," and that he was "difficult to keep on track to answer questions."  Therefore, the Board is unable to afford the Veteran's bare statements as adequate evidence of symptoms since service.  As such, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorder to active duty, despite his contentions to the contrary.  
Specifically the none of the Veteran's treatment records indicate that the Veteran's psychiatric disorders other than his PTSD are related to active duty service, nor has any treating physician opined that such a relationship exists.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his psychiatric symptoms to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of acquired psychiatric disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because psychiatric disorders are not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's acquired psychiatric symptoms are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with a VA examination.  Upon review of this examination report, the Board observes that the examiner reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

Service connection for an acquired psychiatric disorder, claimed as bipolar disorder, anxiety disorder, depression and PTSD, is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


